Title: To Thomas Jefferson from Albert Gallatin, 28 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                [28 Nov. 1807]
                        
                        Orleans defence bill 
                        Amendments A. B. Dd. G. H. may be introduced without difficulty.
                        C. The reason, why the phraseology of the printed bill was adopted, was to encourage the intruders in
                            Indiana, but particularly in upper Louisiana to remove to the territory of Orleans. All those intruders are Americans &
                            such as we want to leave the first & to go to the last: the French Creoles will not migrate.
                        D. I would propose to strike out the words military duty &c. from the bill &
                            insert, that they should perform militia service whenever called upon without restriction of time. If ever that should,
                            when the bill is under consideration appear likely to cause its rejection, the condition might then be striken out
                            altogether as the President proposes
                        E. F. I think these provisions essentially necessary in order to enforce an actual settlement & to prevent
                            evasions & speculations. We have had in Pennsylvania, until conditions of this kind were inserted, and in Virginia
                            always, as much engrossing of land & speculation under colour of
                            settlement as in any other manner. A few individuals hire men to make “tomack improvements” reside & convey the land to them. The
                            provisions necessary to enforce & ascertain residence, if settlements be omitted & sales permitted, will be so
                            difficult to effect at that distance that I would despair of their success.
                    